DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 10, 11 – 14 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balseanu, US 2012/0196450.
	Regarding Claim 1, Balseanu teaches a semiconductor processing method comprising: 
2flowing deposition gases comprising a nitrogen-containing precursor (ammonia), a silicon- 3containing precursor (silane), and a carrier/diluent gas, into a substrate processing region of a substrate 4processing chamber, wherein a flow rate ratio of the nitrogen-containing precursor to the silicon – 5containing precursor is greater than or about 1:1 (an ammonia flow rate is from about 10 to about 200 sccm and a silane flow rate is from about 5 to about 100 sccm (paragraph 170);
6generating a deposition plasma from the deposition gases (paragraph 172) to form a silicon-and- 7nitrogen-containing SiN layer on a substrate in the substrate processing chamber; and
8treating the silicon-and-nitrogen-containing layer with a treatment plasma, 9wherein the treatment plasma is formed from the carrier gas without the silicon-containing 10precursor (the flow of a first component of the process gas which includes the silicon-containing gas and the nitrogen-containing gas is shut off or substantially terminated, and wherein while the flow of a second component comprising a diluent nitrogen gas is still left on, the high or low frequency voltage supplied to the electrodes to form the plasma is also maintained (paragraphs 171 and 172) in paragraphs 170 – 172.
Balseanu teaches the flow rate of diluent nitrogen gas being much higher than those of the nitrogen-containing precursor and the silicon- 3containing precursor in paragraph 170, but fails to teach wherein a flow rate of the carrier gas in the treatment plasma is greater than a 11flow rate of the carrier gas in the deposition plasma.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that when the reactant gases are cut off and the plasma is maintained only with the carrier gas, the flow rate of the carrier gas in the treatment plasma will need to be greater than the 11flow rate of the carrier gas in the deposition plasma so that the original plasma environment in the processing chamber is maintained.  
Regarding Claim 2, Balseanu teaches wherein the nitrogen- 2containing precursor comprises ammonia, and wherein the ammonia has a flow rate greater than 3or about 100 sccm in paragraph 170.  
Regarding Claim 3, Balseanu teaches wherein the silicon 2containing precursor comprises silane, and wherein the silane has a flow rate greater than or 3about 50 sccm in paragraph 170.  
Regarding Claim 4, Balseanu teaches carrier gas comprises 2molecular nitrogen (N2) and argon, wherein the molecular nitrogen has a flow rate greater than or 3about 5000 sccm, and the argon has a flow rate greater than or about 2000 sccm in paragraphs 137, 170 and 191.  
	Regarding Claims 5, 14 and 19, Balseanu teaches wherein the silicon-and- 2nitrogen-containing layer is formed at a deposition rate less than or about 10Å /second in paragraph 290.
Regarding Claim 6, Balseanu teaches wherein the generation 2of the deposition plasma further comprises delivering to the deposition gases a plasma power less 3 than or about 60 Watts in paragraph 170.  
Regarding Claim 7, Balseanu teaches wherein semiconductor processing chamber is characterized by a deposition chamber pressure during the deposition of 3the silicon-and-nitrogen-containing layer that is less than the treatment chamber pressure during 4the treating of the silicon-and-nitrogen-containing layer in paragraph 170.
Regarding Claims 8 and 20, Balseanu teaches wherein a post- 2treatment silicon-and-nitrogen-containing layer comprises a silicon nitride layer characterized by 3a tensile stress greater than or about 1 GPa, and a wet etch rate less than or about 20 À/minute.  
	Regarding Claim 9, Balseanu teaches a semiconductor processing method comprising: 2depositing a silicon-and-nitrogen-containing layer on a substrate in a substrate 3processing region of a substrate processing chamber, wherein the silicon-and-nitrogen-containing 4layer is deposited with a deposition plasma generated from a deposition gas comprising a 5nitrogen-containing precursor and a silicon-containing precursor, and wherein the deposition 6plasma is formed with a first plasma power; and 7treating the silicon-and-nitrogen-containing layer with a treatment plasma in paragraphs 170 – 172, and wherein the silicon-and-nitrogen-containing layer is characterized by a tensile 10stress greater than or about 1 GPa, and a wet etch rate less than or about 20 A/minute in paragraph 175 and described earlier in rejecting Claim 8.  8
	Balseanu teaches various power levels used during the nitrogen plasma treatment in paragraphs 172 – 176, but fails to teach wherein the treatment plasma is formed with a second plasma power that is greater than the first 9plasma power,
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Balseanu and apply higher plasma power so that the silicon hydrogen bonds are efficiently removed and silicon nitrogen bonds are efficiently formed as taught by Balseanu in paragraph 173.
	Regarding Claim 10, Balseanu teaches RF power levels are from about 5 to about 100 Watts; and a power level of 20 to 60 watts was selected for nitrogen plasma/ deposition processes in paragraphs 170 and 177.	
	Regarding Claim 12, the limitations have been described earlier in rejecting claim 1.
	Regarding Claim 13, Balseanu teaches wherein the treatment 2 plasma is formed from a treatment gas comprising molecular nitrogen (N2), and wherein the 3molecular nitrogen is delivered to the semiconductor processing chamber at a nitrogen flow rate 4greater than or about 10,000 sccm in paragraphs 170 – 172.  
Regarding Claim 16, Balseanu teaches 1wherein the entire 2silicon nitride layer has a thickness greater than or about 300 A in paragraph 174.  
1 Regarding Claim 17, Balseanu teaches wherein the portion of 2the silicon nitride layer is treated with the treatment plasma for less than or about 15 seconds in paragraph 175.  
3 Regarding Claim 18, Balseanu teaches wherein the portion of 4the silicon nitride layer is deposited from a deposition plasma that is generated from deposition 5gases delivered to the substrate processing chamber, and wherein the deposition gases comprise a 6nitrogen-containing precursor, a silicon-containing precursor, and further wherein the nitrogen 7containing precursor has a flow rate less than or about 200 sccm, and the silicon-containing precursor has a flow rate less than 100 sccm in paragraph 170.  
28	19. The semiconductor processing method of claim 15, wherein the portion of 2 the silicon nitride layer is formed at a deposition rate less than or about 10 /second.  
120. The semiconductor processing method of claim 15, wherein the entire 2silicon nitride layer is characterized by a tensile stress greater than or about 1 GPa, and a wet 3etch rate less than or about 20 /minute in paragraphs 175 and 334 with references to Figs. 65A and 65B.
Claims 11 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Balseanu, US 2012/0196450 in view of Stapelman, US 2007/0141852.
	Regarding Claim 11, Balseanu teaches that nitrogen plasma cycles reduce the hydrogen content in paragraph 173, but fails to teach wherein the silicon-and- 2nitrogen-containing layer comprises a silicon nitride layer with a hydrogen level less than or 3about 3 at.%.
Stapelman teaches the silicon-and- 2nitrogen-containing layer comprises a silicon nitride layer with a hydrogen level less than or 3about 3 at.% in paragraph 46 for the benefit of changing the stress levels of the nitride layer in paragraph 46.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Balseanu and apply nitrogen plasma cycles so that the hydrogen level less than or 3about 3 at.% for the benefit of changing the stress levels of the nitride layer as taught by Stapelman in paragraph 46.
1Regarding Claim 15, Balseanu teaches a semiconductor processing method comprising: 2forming a silicon nitride layer, wherein the silicon nitride layer is formed by two 3or more cycles that comprise: 4depositing a portion of a silicon nitride layer on a substrate in a substrate 5processing region of a substrate processing chamber, wherein the portion of the silicon nitride 6layer is deposited to a thickness less than or about 15 Å (paragraph 174), and 7treating the portion of the silicon nitride layer with a treatment plasma, wherein 8the treatment plasma increases a tensile stress and wet etch rate of the treated portion of the 9silicon nitride layer compared to the as-deposited portion, and wherein the treated portion of the 10silicon nitride layer is characterized by a hydrogen level less than or about 3 at.% in paragraphs 169 – 172 and were discussed earlier in rejecting Claims 8 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        May 31, 2022